   

   

U.S, DIST

; RICT CO
NORTHER URE

N STRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT i FTL 4]
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION MAR J 9 npn

 

UNITED STATES OF AMERICA CLERK, US DISTRIGH Gut we
By
Plaintiff, Le oe
v. 2:20-CR-1-Z-BR-1

ANDRES LUNA-ROSALES

Defendant.

000 UGA 6G 6407 60> UGG 6Gn Coe 6a

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 2, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Andres Luna-Rosales filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Andres Luna-Rosales was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Andres Luna-Rosales; and
ADJUDGES Defendant Andres Luna-Rosales guilty of Count One in violation of 8 U.S.C. §§ 1326(a)
and (b)(1) and 6 U.S.C. §§ 202(3), 202(4), and 557. Sentence will be imposed in accordance with the

Court’s sentencing scheduling order.

SO ORDERED, March (9 2020.

 

 

Hi HEW J. KACSMARYK
UNITED STATES!DISTRICT JUDGE
